Matter of Johnson v Velasquez (2017 NY Slip Op 04276)





Matter of Johnson v Velasquez


2017 NY Slip Op 04276


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2017-02274

[*1]In the Matter of Johnathan Johnson, petitioner,
vCarmen R. Velasquez, etc., respondent.


Johnathan Johnson, Malone, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Michael J. Siudzinski of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Carmen R. Velasquez, a Justice of the Supreme Court, Queens County, to determine the petitioner's motion in an action entitled Johnson v R and G General Construction Company , pending in that court under Index No. 20061/12, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination of the subject motion in an order of the Supreme Court, Queens County, entered December 29, 2016.
BALKIN, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court